Kelly, P. J.
We are of opinion that the answer interposed by the defendant, appellant, presented, inter alia, an issue whether the advances alleged to have been made upon the building loan agreement and the mortgage were made as alleged, and whether the owner was in default in proceeding with the completion of the building or as to the other matters pleaded as justification for declaring the mortgage due. Non constat, if the plaintiff had advanced the full amount of the loan, the defendant, appellant, might have collected the amount due for the work and materials furnished in the building. A foreign corporation may file a mechanic’s hen (N. Y. Architectural Terra-Cotta Co. v. Williams, 102 App. Div. 1; affd., 184 N. Y. 579), and the fact that appellant is a foreign corporation does not prevent it from interposing a defense and counterclaim where it is brought into court as a defendant. (Howden & Co., Inc., v. American C. & E. Corp., 194 App. Div. 164; affd., without opinion, 231 N. Y. 627.)
The order granting plaintiff’s motion to strike out the answer of appellant, Goder Incinerator Corporation, should be reversed upon the law, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Manning, Young, Lazansky and Hagarty, JJ., concur.
Order granting plaintiff’s motion to strike out'answer of appellant, Goder Incinerator Corporation, reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.